Citation Nr: 1541567	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  08-17 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow disability, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a bilateral knee disability, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a bilateral wrist disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973, from January 1991 to July 1991, from May 2000 to January 2001, and from January 2003 to June 2004, with additional service in the Army National Guard of Puerto Rico.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran was given an opportunity for a hearing at the Board level, which he withdrew in a November 2010 notice.  However, the Veteran attended a formal hearing at the RO before a Decision Review Officer in September 2007.  A copy of the hearing with a transcript has been associated with the claims file.  

These claims have been previously before the Board.  In January 2012 and August 2012, the Board remanded these claims to the RO for examinations and opinions.  In August 2014, the appealed claims returned to the Board for adjudication where they were all denied.  

The Veteran appealed the August 2014 decision to the United States Court of Appeals for Veterans' Claims (Court), who ordered that the August 2014 decision be vacated and the appeal remanded to the Board for further adjudication based on a May 2015 Joint Motion for Remand agreed to by the parties.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran, who served in Southwest Asia during the Persian Gulf War, contends that he is entitled to service connection for his claimed bilateral knee, elbow, and wrist disabilities based on the Persian Gulf War presumption.  See 38 U.S.C. 
§ 1117; 38 C.F.R. § 3.317 (2015).  

A condition will be afforded the Persian Gulf War presumption if it is deemed a "qualifying chronic disability" resulting from any of the following (or any combination of the following):  (A) an undiagnosed illnesses; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as (1) chronic fatigue syndrome, (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal disorders.  See 38 C.F.R. § 3.317(a)(2)(i).   If a veteran has an illness other than chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome, it is solely a medical determination whether that illness qualifies as a "medically unexplained chronic multisymptom illness."  See § 3.317(a)(2)(i)(B);  75 Fed. Reg. 61995, 61996 (Oct. 7, 2010).  

In the present case, the medical evidence has been inconsistent as to diagnoses for the claimed service-connected conditions.   In a May 2006 VA examination report, x-ray scans documented osteopenia in the elbows, mild degenerative joint disease of the knee, and degenerative enthesopathy at insertion of the quadriceps tendon bilaterally, and degenerative disease of the ulna.  A subsequent January 2012 examination found no evidence of degenerative disease and diagnosed the Veteran with bilateral arthralgia of the knees, elbows, and wrist.   The last examination conducted in August 2012 diagnosed the Veteran's bilateral knee disability as bilateral degenerative enteropathy at the insertion of the quadriceps, the elbow disability as mild degenerative joint disease, and found no pathology in the wrist.  
Due to the inconsistencies in the record, another examination is needed to clarify whether the claimed conditions should be considered as undiagnosed illnesses and/or as medically unexplained chronic multisymptom illnesses.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Persian Gulf War examination to evaluate his knees, elbows, and wrists.  The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, to include occasional pain and flare-ups on rainy and cloudy days, and undertake any indicated studies. 

Based on the results of the examinations, the examiner is asked to address the following questions:

(a) Are the symptoms of each claimed condition of the knees, elbows, and wrists attributable to a known clinical diagnosis or do they result from undiagnosed illness?  

(b) For each diagnosed condition of the knees, elbows, and wrists, is it at least as likely as not that it had its onset during the Veteran's service or is otherwise causally related to any event or circumstance of his service?

VA's regulations define a medically unexplained chronic multisymptom illness as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

(c) For any diagnosed condition of the knees, elbows, and wrists, is it at least as likely as not that it is a medically unexplained chronic multisymptom illness without conclusive pathophysiology or etiology, or, is it a disease with a clear and specific etiology and diagnosis?  

2.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and allow the Veteran appropriate time to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




